Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of June
23, 2003, effective for all purposes and in all respects as of June 23, 2003
(the “Commencement Date”) between MICROPATENT LLC, a Delaware corporation (the
“Company”), and Daniel Videtto (the “Executive”).  The Company is a wholly-owned
subsidiary of Information Holdings Inc. (“IHI”).

 

R E C I T A L S:

 

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company; and

 

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

Section 1. Employment.

 

(a)           Duties.  The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Company, on the terms and subject
to the conditions hereinafter set forth.  The Executive shall serve as President
of the Company, as well as President of Master Data Center, Inc. (“MDC”), an
affiliated company that is a subsidiary of IHI, or in any other senior executive
capacity designated by IHI and, as agreed to in writing by the Executive.  The
Company and MDC together are hereafter referred to as the “Business”.  In such
capacity, the Executive shall report to the Chief Executive Officer of IHI (the
“CEO”) and shall have such duties as are typically performed by a President of a
corporation, together with such additional duties, commensurate with the
Executive’s position as President of a subsidiary of IHI, as may be assigned to
the Executive from time to time by the CEO or Board of Directors of the Company
(the “Board of Directors”).

 

(b)           Location.  The principal location of the Executive’s employment
initially shall be in East Haven, CT.  The Executive understands and agrees that
he will be required to travel regularly to MDC in Southfield, MI and may be
required to travel for business reasons.

 

--------------------------------------------------------------------------------


 

Section 2. Term.  Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall commence on the date hereof and shall
continue during the initial period ending on the first anniversary of the date
hereof (the “Initial Term”).  Thereafter, the Executive’s term of employment
shall extend automatically for consecutive periods of one (1) year unless either
party shall provide notice of non-renewal not less than one hundred and twenty
(120) days prior to the end of the Employment Term.  The Initial Term, together
with any extension pursuant to this Section 2, is referred to herein as the
“Employment Term”.  In the event that the Company fails to renew the Employment
Term by providing a notice of non-renewal to the Executive, the Company shall
permit the Executive to spend time, during the normal working hours of such one
hundred and twenty (120) day period, pursuing future employment or similar
opportunities and such actions on the part of the Executive shall not be a
breach or violation of this Agreement; provided, that such endeavors by the
Executive do not materially interfere with the Executive’s duties hereunder or
violate any of the provisions of Section 7 herein.

 

Section 3. Compensation.

 

(a)           Salary.  As compensation for the performance of the Executive’s
services hereunder, the Company shall pay to the Executive a salary (the
“Salary”) of $250,000 per annum, increased as of July 1 of each calendar year
during the Employment Term (beginning on July 1, 2004) by the then-current
inflation rate as reflected by the Consumer Price Index for Urban Wage Earners
and Clerical Workers for the New York Metropolitan Area, as published by the
Bureau of Labor Statistics of the U.S. Department of Labor.  The Salary shall be
payable in accordance with the payroll practices of the Company as the same
shall exist from time to time for its senior executive employees.  In no event
shall the Salary be decreased during the Employment Term.

 

(b)           Bonus Plan.  Beginning in the calendar year ending December 31,
2004, the Executive shall be eligible to receive an annual cash bonus (“Bonus”)
in an amount up to 50% of the Salary, based upon meeting performance goals for
each calendar year during the Employment Term.  For the year ending December 31,
2003, the Executive shall be eligible to receive a cash bonus in an amount up to
25% of the Salary, at the discretion of the CEO.  Annual performance goals shall
be mutually determined by the Executive, on the one hand, and the CEO or the
Board of Directors, on the other hand.  Bonus amounts shall be paid on or before
April 1 of the year immediately following the end of the calendar year to which
the Bonus relates.  In the event of a termination of employment pursuant to
Section 6(a), (b), (e), (f) or (g) below, the Company shall pay to the Executive
or the Executive’s estate a prorated portion, through the date of termination
and assuming the maximum performance of the goals for the entire calendar year,
of the Bonus for the calendar year in

 

2

--------------------------------------------------------------------------------


 

which such termination occurs.  In the event of such termination of employment,
the prorated Bonus amount shall be paid no later than three (3) months following
such termination.  For all purposes hereof, it is understood and agreed that the
Executive need not be employed by the Company at the time that a Bonus amount is
to be paid.

 

(c)           Benefits.  In addition to the Salary and Bonus, if any, the
Executive shall be entitled to participate in health, insurance, pension and
other benefits provided to other senior executives of the Company on terms no
less favorable than those available to such senior executives of the Company. 
The Executive shall also be entitled to the same number of vacation days,
holidays, sick days and other benefits as are generally allowed to other senior
executives the Company.

 

(d)           Stock Options.  At the next regularly scheduled meeting of the IHI
Board of Directors following the Commencement Date, the Company shall grant to
Executive options to purchase 50,000 shares of the common stock of IHI, par
value $0.01 per share (the “Common Stock”) (the option to purchase any one share
of Common Stock hereafter referred to as an “Option”). Each Option shall have an
exercise price equal to the fair market value of one share of Common Stock as of
its respective date of grant.  The Options shall be un-exercisable until
vested.  The Options shall vest and become exercisable at the rate of 25% per
year at the end of each full year after the grant date, provided Executive is
then employed.  The Options shall be granted pursuant to the IHI 1998 Stock
Option Plan (the “Option Plan”) and shall be granted pursuant to a separate
Stock Option Agreement to be executed on the date of grant.

 

Section 4. Exclusivity.  During the Employment Term, the Executive shall devote
his full time to the Business, shall faithfully serve the Business, shall in all
respects conform to and comply with the lawful and reasonable directions and
instructions given to him by the CEO and Board of Directors in accordance with
the terms of this Agreement, shall use his reasonable best efforts to promote
and serve the interests of the Business and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit, except that the Executive may (i) participate in the
activities of professional trade organizations related to the Business and
(ii) engage in personal investing activities, provided that activities set forth
in these clauses (i) and (ii), either singly or in the aggregate, do not
interfere in any material respect with the services to be provided by the
Executive hereunder.

 

Section 5. Reimbursement for Expenses.  The Executive is authorized to incur
reasonable expenses in the discharge of

 

3

--------------------------------------------------------------------------------


 

the services to be performed hereunder, including expenses for travel,
entertainment, lodging and similar items in accordance with the Company’s
expense reimbursement policy for senior executives (which is understood to be
substantially equivalent to the policy in effect for IHI’s senior executives),
as the same may be modified by the CEO or the Board of Directors from time to
time.  The Company shall reimburse the Executive for all such proper expenses
upon presentation by the Executive of itemized accounts of such expenditures in
accordance with the financial policy of the company, as in effect from time to
time.

 

Section 6. Termination.

 

(a)           Death.  This Agreement shall automatically terminate upon the
death of the Executive, and upon such event, the Executive’s estate shall be
entitled to receive the amounts specified in Section 3(b) above and 6(h) below
as if termination had occurred Without Cause (as defined below).

 

(b)           Disability.  If the Executive is fully unable to perform the
essential duties required of him under this Agreement, with or without
accommodation, because of illness, incapacity, or physical or mental disability,
this Agreement shall remain in full force and effect and the Company shall pay
all compensation required to be paid to the Executive hereunder, unless the
Executive is fully unable to perform the duties required of him under this
Agreement for an aggregate of 180 days (whether or not consecutive) during any
12-month period during the Employment Term, in which event this Agreement (other
than Sections 7, 8 and 12 hereof), including, but not limited to, the Company’s
obligations to pay any Salary or other compensation or to provide any privileges
under this Agreement, shall terminate at the end of the 180 days of complete
disability.

 

(c)           Cause.  The Company may terminate the Executive’s employment
during the Employment Term with “Cause” as that term is defined below.  In the
event of termination pursuant to this Section 6(c) with Cause, the Company shall
deliver to the Executive written notice setting forth the basis for such
termination, which notice shall specifically set forth the nature of the Cause
which is the reason for such termination.  Termination of the Executive’s
employment hereunder shall be effective upon delivery of such notice of
termination.  For purposes of this Agreement, “Cause” shall mean:  (i) the
Executive’s failure (except where due to a disability contemplated by Section
6(b) hereof), neglect or refusal to perform the essential duties of his position
hereunder which failure, neglect or refusal shall not have been corrected by the
Executive within 30 days of receipt by the Executive of written notice from the
Company of such failure, neglect or refusal, which notice shall specifically and
in detail set forth the nature of said failure, neglect or refusal; (ii) any
willful or intentional act of the Executive that has the effect of injuring

 

4

--------------------------------------------------------------------------------


 

the reputation or business of the Company or its affiliates in any material
respect; (iii) any continued or repeated absence from the Company, unless such
absence is (A) approved or excused by the CEO or Board of Directors or (B) is
the result of the Executive’s illness, or incapacity (in which event the
provisions of Section 6(b) hereof shall control); (iv) use of illegal drugs by
the Executive or repeated drunkenness which drunkenness affects the Executive’s
ability to perform his duties hereunder; (v) conviction of the Executive for the
commission of a felony; or (vi) the commission by the Executive of an act of
fraud or embezzlement against the Company.

 

(d)           Resignation.  Unless otherwise provided in Section 6(f) below in
the case of a termination of employment for Good Reason, the Executive shall
have the right to terminate his employment at any time by giving notice of his
resignation to the Company.

 

(e)           Without Cause.  The Company may terminate the Executive’s
employment during the Employment Term “Without Cause”, as that term is defined
below, at any time by giving notice to the Executive.  A termination of the
Executive’s employment “Without Cause” shall mean a termination initiated by the
Company for any reason other than Cause or on account of a Disability.  A
termination Without Cause shall be effective immediately upon notice given by
the Company to the Executive.

 

(f)            Good Reason.  The Executive shall have the right to terminate his
employment for Good Reason under the following circumstances: (i) the failure by
the Company to pay to the Executive the Salary and Bonus, if any, in accordance
with Sections 3(a) and 3(b) hereof; (ii) the failure of the Company to provide
the benefits in accordance with Section 3(c) hereof; (iii) a material diminution
in the Executive’s responsibilities or authority; (iv) a requirement that the
Executive relocate outside of the greater Southwestern Connecticut area; or (v)
the failure of any successor to all or substantially all of the business and/or
assets of the Company to assume the Agreement; provided, however, that Good
Reason shall not exist upon a termination of employment described in Section
6(b), (c), (d) or (e).  The date of termination of the Executive’s employment
under this Section 6(f) shall be the date the Executive gives the Company
written notice of a termination for Good Reason setting forth the basis for such
termination.

 

(g)           Change of Control.  During the 90-day period following a Change of
Control, the Executive shall have the right to immediately resign his
employment.  A Change of Control shall be deemed to have occurred:

 

(i)      upon the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange

 

5

--------------------------------------------------------------------------------


 

Act”)) (a “Person”), other than Warburg, Pincus Ventures, L.P., either directly
or indirectly through one or more affiliated entities (collectively “Warburg”)
or a subsidiary of IHI, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (x) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or (C) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B), and (C) of subsection (iii)
of this Section 6(g); or

 

(ii)     upon the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Person (excluding (1) Warburg, (2) any corporation resulting from such
Business Combination (3) any IHI subsidiary, or (4) any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

6

--------------------------------------------------------------------------------


 

(iv)    upon the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(h)           Payments.

 

(i)            In the event that the Executive resigns or the Executive’s
employment hereunder terminates for Cause, the Company shall pay to the
Executive all amounts accrued but unpaid hereunder through the date of
termination in respect of Salary, unused vacation or un-reimbursed expenses.

 

(ii)           In the event (A) the Executive’s employment hereunder is
terminated by the Company Without Cause, (B) the Executive’s employment
hereunder is terminated by the Executive for Good Reason or (C) the Executive
resigns within 90 days following a Change of Control pursuant to Section 6(g)
hereof, in addition to the amounts specified in (i) above, the Executive shall
continue to receive the Salary (less any applicable withholding or similar
taxes) at the rate in effect hereunder on the date of such termination
periodically, in accordance with the Company’s prevailing payroll practices, for
twelve (12) months from the effective date of the termination of employment (the
“Severance Term”) and the Executive (and/or his covered dependents) shall
continue to receive any health or insurance benefits provided to him as of the
date of such termination in accordance with Section 3(c) hereof during the
Severance Term.

 

(iii)          In the event that the Company fails to renew the Employment Term
by providing to the Executive a notice non-renewal pursuant to Section 2 herein,
in addition to the amounts specified in (i) above, the Executive shall continue
to receive the Salary (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of the expiration of the Employment Term
periodically, in accordance with the Company’s prevailing payroll practices, for
a period of four (4) months from the expiration date of the Employment Term (the
“Non-renewal Term”) and the Executive (and/or his covered dependents) shall
continue to receive any health or insurance benefits provided to him as of the
date of such termination in accordance with Section 3(c) hereof during the
Non-renewal Term.

 

(iv)          Amounts owed by the Company in respect of the Salary or
reimbursement for expenses under the provisions of Section 5 hereof shall,
except as otherwise set forth in this Section 6(h), be paid promptly upon any
termination.  Upon any termination of this Agreement, all of the rights,
privileges and duties of the Executive hereunder shall cease, except for his
rights under this Section 6(h) and his obligations under Sections 7, 8 and 12
hereunder.

 

(v)           If the Executive secures employment, any consulting or other
similar arrangement during the period that any payment is continuing to the
Executive pursuant to the

 

7

--------------------------------------------------------------------------------


 

provisions of this Section 6(h), then the Company shall not have the right to
reduce the amounts to be paid hereunder by the amount of the Executive’s
earnings from such other employment, consulting or other arrangement.

 

Section 7. Non-Disclosure, Non-Interference and Inventions.

 

(a)           No Competing Employment.  The Executive acknowledges that the
agreements and covenants contained in this Section 7 are essential to protect
the value of the Business and by his current employment with the Company and its
affiliates, the Executive has obtained and will obtain such knowledge, contacts,
know-how, training and experience and there is a substantial probability that
such knowledge, know-how, contacts, training and experience could be used to the
substantial advantage of a competitor of the Business or its subsidiaries and to
the substantial detriment of the Business and IHI.  Therefore, the Executive
agrees that for the period commencing on the date of this Agreement and ending
on the first anniversary of the termination of the Executive’s employment
hereunder (such period is hereinafter referred to as the “Restricted Period”),
the Executive shall not engage, directly or indirectly, for himself or on behalf
of any person or entity, in any business activities which directly compete with
the intellectual property information business or intellectual property asset
management services of the Business or any of its subsidiaries or which directly
compete with any other product line of the Business or any subsidiary or
affiliate that the Executive becomes directly responsible for in the course of
his employment hereunder; provided, however, that the foregoing shall not
preclude the Executive from owning less than 1% of the shares of a public
company; and provided, further, that the foregoing restrictions do not encompass
working for those who license their own intellectual property.

 

(b)           Nondisclosure of Confidential Information.  The Executive, except
in connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
proprietary information not in the public domain or generally known in the
industry, in any form, acquired by the Executive while employed by the Company
or any predecessor to the Company’s business or, if acquired following the
Employment Term, such information which, to the Executive’s knowledge, has been
acquired, directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company or any of its subsidiaries or affiliates,
relating to the Company, its subsidiaries or affiliates.  The Executive agrees
and acknowledges that all of such information, in any form, and copies and
extracts thereof, are and shall remain the sole and exclusive property of the
Business, and upon termination of his employment with the Company, the Executive
shall return to the Company the originals and all copies of any such information
provided to or acquired by

 

8

--------------------------------------------------------------------------------


 

the Executive in connection with the performance of his duties for the Company,
and shall return to the Company all files, correspondence and/or other
communications received, maintained and/or originated by the Executive during
the course of his employment.

 

(c)           No Interference.  During the Restricted Period, the Executive
shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization (other
than the Business), directly or indirectly solicit, endeavor to entice away from
the Business or its subsidiaries, or otherwise directly interfere with the
relationship of the Business or its subsidiaries with, any person who, to the
knowledge of the Executive, is employed by or otherwise engaged to perform
services for the Business or its subsidiaries (including, but not limited to,
any independent sales representatives or organizations) or who is, or was within
the then most recent twelve-month period, a customer or client of the Business,
its predecessors or any of its subsidiaries.  The placement of any general
classified or “help wanted” advertisements and/or general solicitations to the
public at large shall not constitute a violation of this Section 7(c) unless the
Executive’s name is contained in such advertisements or solicitations.

 

(d)           Inventions, etc.  The Executive hereby sells, transfers and
assigns to the Company or to any person or entity designated by the Company all
of the entire right, title and interest of the Executive in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, made or conceived by the Executive, solely or
jointly, during his employment by the Company which relate to methods,
apparatus, designs, products, processes or devices, sold, leased, used or under
consideration or development by the Business or any of its subsidiaries, or
which otherwise relate to or pertain to the business, functions or operations of
the Business or any of its subsidiaries or which arise from the efforts of the
Executive during the course of his employment for the Company.  The Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and the
Executive shall execute and deliver to the Company such formal transfers and
assignments and such other papers and documents as may be necessary or required
of the Executive to permit the Company or any person or entity designated by the
Company to file and prosecute the patent applications and, as to copyrightable
material, to obtain copyright thereof.  Any invention relating to the Business
or any of its subsidiaries which is discovered, designed, implemented or
developed by the Executive within one year following the termination of his
employment with the Company shall be deemed to fall within the

 

9

--------------------------------------------------------------------------------


 

provisions of this paragraph unless proved to have been first conceived and made
following such termination.

 

Section 8. Injunctive Relief.  Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 7 hereof,
restraining the Executive from engaging in activities prohibited by Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in Section 7 hereof.

 

Section  9. Representations and Warranties of the Executive.  The Executive
represents and warrants to the Company as follows:

 

(a)  This Agreement, upon execution and delivery by the Executive, will be duly
executed and delivered by the Executive and (assuming due execution and delivery
hereof by the Company) will be the valid and binding obligation of the Executive
enforceable against the Executive in accordance with its terms.

 

(b)  Neither the execution and delivery of this Agreement nor the performance of
this Agreement in accordance with its terms and conditions by the Executive (i)
requires the approval or consent of any governmental body or of any other person
or (ii) conflicts with or results in any breach or violation of, or constitutes
(or with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive.  Without limiting the
generality of the foregoing, other than the provisions contained herein the
Executive is not a party to any non-competition, non-solicitation, no hire or
similar agreement that restricts in any way the Executive’s ability to engage in
any business or to solicit or hire the employees of any person.

 

The representations and warranties of the Executive contained in this Section 9
shall survive the execution, delivery and performance of this Agreement.

 

Section 10. Successors and Assigns; No Third-Party Beneficiaries.  This
Agreement shall inure to the benefit of, and be binding upon, the successors and
assigns of each of the parties, including, but not limited to, the Executive’s
heirs and the personal representatives of the Executive’s estate; provided,

 

 

10

--------------------------------------------------------------------------------


 

however, that neither party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
party.  Notwithstanding the foregoing, the Company shall have the unrestricted
right to assign this Agreement (subject to the Executive’s rights hereunder) and
to delegate all or any part of its obligations hereunder to any of its
subsidiaries or affiliates, but in such event such assignee shall expressly
assume all obligations of the Company hereunder and the Company shall remain
fully liable for the performance of all of such obligations in the manner
prescribed in this Agreement.  Nothing in this Agreement shall confer upon any
person or entity not a party to this Agreement, or the legal representatives of
such person or entity, any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

 

Section 11. Waiver and Amendments.  Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the CEO or Board of Directors.  No waiver by either of the parties
hereto of their rights hereunder shall be deemed to constitute a waiver with
respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

 

Section 12. Validity, Enforceability and Governing Law.  The Executive
acknowledges and agrees that the covenants set forth in Section 7 hereof are
reasonable and valid in geographical and temporal scope and in all other
respects.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.  If any provision of this Agreement is held to be invalid, void or
unenforceable in any jurisdiction, any court or arbitrator so holding shall
substitute a valid, enforceable provision that preserves, to the maximum lawful
extent, the terms and intent of such provisions of this Agreement.  If any of
the provisions of, or covenants contained in, this Agreement are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same shall not
affect the remainder of the provisions or the enforceability thereof in any
other jurisdiction, which shall be given full effect, without regard to the
invalidity or unenforceability in such other jurisdiction.  Any such holding
shall affect such provision of this Agreement, solely as to that jurisdiction,
without rendering that or any other provisions of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.  If any covenant should be
deemed invalid, illegal or unenforceable because its scope, either geographical
or temporal, is considered excessive, such covenant will be modified so that the
scope of the covenant

 

11

--------------------------------------------------------------------------------


 

is reduced only to the minimum extent necessary to render the modified covenant
valid, legal and enforceable.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.

 

Section 13. Notices.

 

(a)           All communications under this Agreement shall be in writing and
shall be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:

 

(i)            if to the Executive, to the last known address of the Executive
as contained on the books of the Company, or

 

(ii)           if to the Company, to Information Holdings, Inc., 2777 Summer
Street, Stamford, CT, 06905, marked for the attention of the President, or at
such other address as it may have furnished in writing to the Executive.

 

(b)           Any notice so addressed shall be deemed to be given:  if delivered
by hand, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 14. Section Headings.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

Section 15. Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.

 

Section 16. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

MicroPatent LLC

 

 

 

By:

 /s/ Vincent Chippari

 

 

 

Vincent Chippari

 

 

Executive V.P. & CFO

 

 

Information Ventures LLC

 

 

Sole Member

 

 

 

 

By:

 /s/ Daniel Videtto

 

 

 

Daniel Videtto

 

13

--------------------------------------------------------------------------------